                                          THE UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF OHIO

                    IN RE:                                         )   CHAPTER 13
                                                                   )   CASE NO: 21-50072
                    Clifford Louzader                              )
                    Shanda S. Louzacder                            )   ALAN M. KOSCHIK
                                                                   )   BANKRUPTCY JUDGE
                                               DEBTOR(S)           )
                                                                   )   TRUSTEE’S MOTION TO DISMISS AS
                                                                   )   DEBTOR(S) HAS FAILED TO PROVIDE
                                                                   )   INFORMATION
                                                                   )

                        Now comes Keith L. Rucinski, the Chapter 13 Trustee, and hereby requests an order of
                    dismissal of this case pursuant to 11 USC Section 1307 (c)(1), (c)(3), (c)(4). The Trustee
                    states the following:

                        1. The Petition was filed on 01/19/2021.

                        2. The monthly Plan payments are $0.00.

                       3. As of the date of this motion, payments into the Plan total $0.00.

                       4. The Debtor(s) has failed to file or has filed incomplete and/or inaccurate documents
                          with the Court.

                       5. Without complete and accurate documents, the Trustee cannot perform his duties as
                          required by 11 USC Section 1302, including determining if the case should or should
                          not be recommended for confirmation.

                       6. In order to prepare for the 341 meeting, the Trustee needs these documents no later
CHAPTER 13                than five business days prior to the 341 meeting scheduled for 2/18/2021.
Keith L. Rucinski
     Trustee            Summary of Schedules and Statistical Summary, Schedules A/B, C,D,E/F,G,H,I and J;
Akron, OH 44308         Declaration to Schedules; Statement of Financial Affairs; Employee Income
 (330)762-6335          Records/Statement Concerning Payment Advices; Certificate of Credit Counseling; Legal
       Fax              Description of All Real Property/Land Contracts and Statement of Current Monthly Income
 (330)762-7072
                        and Means Test Calculation; Chapter 13 Plan are missing. All missing documents were due
                        by 2/2/2021.




               21-50072-amk       Doc 6     FILED 02/03/21       ENTERED 02/03/21 07:33:36             Page 1 of 3
                                                                 NOTICE

                    Pursuant to 11 US § 102, unless a party in interest requests a hearing on this pleading,
                    the Court may grant the relief requested without a hearing or further notice.

                    Pursuant to Rule 2002, parties that want to be heard on this matter must file a
                    response to this pleading within 21 days from the date in the below certificate of
                    service.

                    The response must be filed with the US Bankruptcy Court at:

                                                                   US Bankruptcy Court
                                                                    2 South Main Street
                                                           455 John F. Seiberling Federal Building
                                                                  Akron, OH 44308-1810

                    In addition to filing a response with the Court, parties requesting a hearing must serve
                    all parties in the below certificate of service either through the mailing address
                    provided or, where applicable, by the Court’s Electronic Filing System (ECF).




                    Respectfully submitted,


                    /s/ Keith L. Rucinski
                    Keith L. Rucinski,Chapter 13 Trustee
                    Ohio Reg. No. 0063137
CHAPTER 13          Joseph A. Ferrise, Staff Attorney
Keith L. Rucinski
     Trustee
                    Ohio Reg., No 0084477
Akron, OH 44308     Akron, OH 44308
 (330)762-6335      Tel 330.762.6335
       Fax
 (330)762-7072      Fax 330.762.7072
                    krucinski@ch13akron.com
                    jferrise@ch13akron.com




               21-50072-amk        Doc 6      FILED 02/03/21      ENTERED 02/03/21 07:33:36          Page 2 of 3
                                                   CERTIFICATE OF SERVICE

                           I hereby certify that on 02/03/2021, the following were served a copy of this
                    pleading:

                    Via Regular Mail

                    Clifford Louzader                               Shanda S. Louzacder
                    6785 Fawndale Drive                             6785 Fawndale Drive
                    Medina, OH 44256                                Medina, OH 44256

                    Via ECF

                    BRUCE HALL, ATTORNEY (bhall160229@gmail.com)
                    Office of the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                    Keith L. Rucinski. Chapter 13 Trustee (krucinski@ch13akron.com)

                    Date of Service: 02/03/2021                   By: J. Neunz
                                                                  Office of the Chapter 13 Trustee




CHAPTER 13
Keith L. Rucinski
     Trustee
Akron, OH 44308
 (330)762-6335
       Fax
 (330)762-7072




               21-50072-amk       Doc 6     FILED 02/03/21      ENTERED 02/03/21 07:33:36            Page 3 of 3
